Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This application is in condition for allowance except for the following formal matters: 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Election/Restrictions
Newly submitted claims 47-80 and the amended claims 21-30, 33, 40, 45 and 46 are directed to an invention that is independent or distinct from the invention originally claimed (i.e. claims 1-20, 31, 32, 34-39 and 41-44) for the following reasons: 
The application contains claims directed to the following patentably distinct species of the claimed invention:

Group II	Claims 21-30, 33, 40, 45 and 46 are directed to the details of a second type of a device (i.e. the details and functions of the claimed first, second and third regions; and the specific arrangement of these elements).
Group III 	Claims 47-80 are directed to directed to the details of a third type of a device (i.e. the details and functions of the claimed two wiring layers, two insulating films and barrier metal films; and the specific arrangement of these elements).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-30, 33, 40 and 45-80 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
The non-elected claims (claims 21-30, 33, 40 and 45-80) should be canceled in view of expediting the allowance.

Allowable Subject Matter
Claims 1-20, 31, 32, 34-39 and 41-44 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-20, 31, 32, 34-39 and 41-44, in view of applicant’s arguments set forth in the amendment filed on 4/28/2021, it is agreed that the prior art (neither Park nor Sakai) discloses a device comprising, in addition to other recited features of the claim, the details and functions of a first portion in the manner recited in claim 1 or 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K PYO whose telephone number is (571)272-2445.  The examiner can normally be reached on 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on 571-272-2485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN K PYO/Primary Examiner, Art Unit 2878